[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Court finds no lease was entered into. The expectation of the parties was for a lease between Park Vernon Associates and Kenneth Fish and Dorothy Lamont. Ms. Lamont never signed the lease. Since the lease was for a location for "dance and karate" one without the other did not fulfill the expectation of the parties.
Although the Court does not find the claimed rate of $125 per hour nor the claimed hours of 19.1 hours unreasonable, in view of the limited complexity of the matter, the Court is reducing the note to $85 per hour and the hours to 12 hours.
Accordingly, the Court finds for the plaintiff, Kenneth Fish, on his claim for $700.00. In accordance with Connecticut General Statutes Section 52-251a, the Court allows the plaintiff attorney's fees of $1,020 plus costs.
The Court finds for the plaintiff on the defendant's cross claim.
BY THE COURT, CT Page 707
Kevin E. Booth Judge, Superior Court